Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway appoints Colin Simpson as President and CEO TORONTO, April 23 /CNW/ - Kingsway Financial Services Inc. (TSX:KFS, NYSE:KFS) announced today that it has appointed Colin Simpson as President and Chief Executive Officer, effective immediately. Mr. Simpson was previously the Chief Operating Officer and executive in charge of the Company's transformation program. At the Annual General Meeting of Shareholders held today, Bill Andrus, Robert Cassels, Peter Copestake, Walter E. Farnam, Terry Kavanagh, J. Brian Reeve, Spencer L. Schneider, Jack Sullivan and Larry J.
